Citation Nr: 0530735	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  00-12 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an abdominal growth due 
to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran's case was remanded to 
the RO for additional development in April 2001 and in 
September 2003.  The case is again before the Board for 
appellate review.


FINDING OF FACT

The veteran does not have an abdominal growth.


CONCLUSION OF LAW

The veteran does not have an abdominal growth that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from June 1967 to January 
1969.  The veteran's service medical records (SMRs) are 
negative for treatment for or a diagnosis of an abdominal 
growth.  

Associated with the claims file are private treatment reports 
from G. Uber, M.D., dated from May 1997 to February 1999.  
The veteran was seen for issues unrelated to the issue on 
appeal.  However, physical examination of the abdomen in May 
1997 revealed normal bowel sounds.  The veteran's abdomen was 
noted to be soft, nontender, nondistended, and without 
hepatosplenomegaly.  Physical examinations of the abdomen in 
August and September 1997 showed normal bowel sounds and the 
abdomen was soft, nontender, and nondistended.  No 
hepatosplenomegaly or mass was detected.   Similarly, a 
physical examination of the abdomen in January 1998 was 
positive for bowel sounds and was soft, nontender, and 
nondistended and no hepatosplenomegaly or mass was present.  

The veteran was afforded a gastrointestinal VA examination in 
February 2003.  The veteran's abdomen was noted to be obese, 
nontender, and nondistended, with normoactive bowel sounds.  
No hepatosplenomegaly was noted on examination.  No 
protrusions were noted in the left abdomen.  The examiner 
reported that it was somewhat difficult to accurately palpate 
the veteran's abdomen because of obesity.  He noted that past 
records of physical examinations did not reveal abdominal 
abnormalities.  

An upper abdominal ultrasound was performed by VA in March 
2003 in conjunction with his VA examination.  The veteran was 
noted to be status post cholecystectomy.  There was no 
evidence of splenomegaly.  No abnormalities were detected 
within the bile ducts, kidneys, or liver.  The findings were 
somewhat suspicious for an exophytic 4.5-centimeter (cm) 
lesion arising from the ventral aspect of the pancreatic 
tail.  The examiner recommended further evaluation with a 
directed pre-/post-contrast thin-cut pancreatic computed 
tomography (CT) scan.  

Outpatient treatment reports from VA dated from May 1999 to 
February 2005 were associated with the claims file.  A CT 
scan of the abdomen was obtained in October 2003.  The 
examiner reported that the adrenals and spleen appeared 
normal.  The examiner concluded that there was no evidence of 
pancreatic or peripancreatic mass.  The visualized bowel was 
noted to be normal in appearance.  

The veteran was afforded a VA gastrointestinal examination in 
February 2005.  The veteran denied dysphagia, nausea, 
vomiting, or belly pain, and could not recall his last 
episode of emesis.  He denied ever having episodes of 
hematemesis.  The examiner reported the results of an 
ultrasound of the abdomen, which was accomplished in March 
2003.  The impression was that the veteran was status post 
cholecystectomy, without evidence of splenomegaly, and no 
maladies detected within the bile ducts, kidneys, or liver.  
As already reported, the examiner noted that the findings 
were somewhat suspicious for an exophytic 4.5-cm lesion 
rising from the ventral aspect of the pancreatic tail.  The 
lesion was further evaluated with a directed pre/post 
contrast thick-cut pancreatic CT scan of the abdomen 
completed in October 2003.  The impression at that time was 
there was no evidence of pancreatic or peripancreatic mass 
visualized.  The bowel had a normal appearance.  Physical 
examination revealed that the veteran's abdomen was obese, 
nondistended, nontender, and bowel sounds were active.  No 
organomegaly was detected but the examiner noted that the 
examination was difficult because of the veteran's large 
belly size.  The examiner reported that a physician reviewed 
the case and that a followup CT scan confirmed that he had a 
normal spleen and revealed no lesions apparent on the 
pancreas.  The examiner concluded that there was no evidence 
of any abdominal growths in the veteran.

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service connection to be 
granted for one of these diseases, it must be manifested to a 
degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See C.F.R. 
§ 3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, the medical evidence indicates that there is no current 
disability.  Although the March 2003 evaluation suggested 
that there was a pancreatic lesion, more detailed follow-up 
revealed that there was not.  Considering all the evidence, 
including the evidence suggesting the presence of a lesion, 
the February 2005 VA examiner concluded that there was in 
fact no abdominal growth.  No medical opinion evidence 
contradicts this conclusion.  Without medical evidence of a 
current disability, the analysis ends, and service connection 
cannot be granted.  In short, the veteran was noted to have a 
somewhat suspicious exophytic 4.5-centimeter (cm) lesion 
arising from the ventral aspect of the pancreatic tail in 
March 2003.  Upon further examination, the impression was 
that there was in fact no evidence of pancreatic or 
peripancreatic mass visualized.  The examiner at the 
veteran's latest VA examination in February 2005 reported 
that a CT scan confirmed that the claimant had a normal 
spleen and there were no lesions apparent on the pancreas.  
The examiner concluded that there was no evidence of any 
abdominal growths in the veteran.  The veteran has not 
submitted any other evidence to indicate that he has a 
diagnosed abdominal growth.  Absent a current diagnosis, an 
award of service connection is not warranted.  The 
preponderance of the evidence is against the claim.

The Board notes that the veteran has alleged that he has an 
abdominal growth related to service.  While the veteran is 
capable of providing information regarding his current 
condition, as a layperson, he is not qualified to offer 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for an abdominal growth.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in April 1999.  The RO 
wrote to the veteran in March 2002 and advised him that the 
VCAA had been signed into law and that VA was required to 
develop all relevant evidence in the custody of a federal 
department or agency, develop for all private records and lay 
or other evidence identified by the veteran, and to examine 
the veteran if the examination is necessary to make a 
decision on the claim.  The RO sent a followup letter 
informing the veteran of medical records which had been 
obtained.  The RO wrote to the veteran in November 2003 and 
informed him of the evidence he needed to substantiate his 
claim of service connection.  He was informed of the elements 
to satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  The RO wrote a followup letter to the veteran in 
July 2004 and informed him of what the evidence must show to 
support a claim for a disability related to exposure to Agent 
Orange.  The veteran was again informed of the evidence 
needed to substantiate his claim of service connection.  He 
was informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  Finally, the RO sent the veteran a 
followup letter in January 2005 and informed him what 
evidence had been requested and that he was being scheduled 
for a VA examination  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  (Although the notice required by the VCAA was 
not provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or the appellant's 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran was given several VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for an abdominal growth should be granted.  


ORDER

Entitlement to service connection for an abdominal growth due 
to exposure to Agent Orange is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


